Citation Nr: 1125346	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  05-40 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on appeal from a March 2005 rating determination by the Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

1.  On October 14, 2009, the Board issued a decision denying entitlement to an initial compensable evaluation for residuals of a right inguinal hernia.

2.  In September 2009, the Veteran submitted additional treatment records relevant to his appeal to the Appeals Management Center.  The Board received these treatment records on October 14, 2009.  

3.  The Veteran's postoperative right inguinal hernia residuals have manifested in a recurrent manner.  


CONCLUSIONS OF LAW

1.  The October 14, 2009, Board decision addressing the issue of entitlement to an initial compensable evaluation for residuals of a right inguinal hernia is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

2.  The criteria for an initial 10 percent evaluation for residuals of right inguinal hernia have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).

3.  The criteria for an initial 30 percent evaluation for residuals of right inguinal hernia have not been met or approximated at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

In September 2009, the Appeals Management Center received additional treatment records from the Veteran.  This evidence was forwarded to the Board in October 2009.  The Board finds that this new evidence is relevant to the Veteran's claim.  As this information was not associated with the claims file at the time of the Board's October 14, 2009, decision, that decision was not based on consideration of all the available evidence and should be vacated with respect to the denial of the Veteran's claim of entitlement to an initial compensable evaluation for residuals of a right inguinal hernia.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental statement of the case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in December 2004, March 2006, and December 2008, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  These letters also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  That said, where service connection has been granted and an initial disability rating and effective have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  The Veteran's claim for a higher initial rating for residuals of right inguinal hernia is such an appeal.  Dingess v. Nicholson, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  His in-service and pertinent post-service treatment reports are of record and the RO obtained VA examinations where necessary and these examinations were adequate for rating purposes.  It is, therefore, the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Merits of Claim

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In March 2005, the RO established service connection for residuals of right inguinal hernia based in part on service treatment records that show surgical repair of a right inguinal hernia.  A noncompensable evaluation was assigned under Diagnostic Code 7338, effective November 1, 2004.  The Veteran disagreed with the evaluation assigned.  

Under Diagnostic Code 7338, a noncompensable evaluation is warranted for a small, reducible inguinal hernia without true hernia protrusion or for any preoperative inguinal hernia that is remediable.  A 10 percent rating is warranted for a postoperative inguinal hernia that is recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small postoperative hernia, which is recurrent, or unoperated irremediable, and not well supported by a truss, or not readily reducible.  A 60 percent rating is assigned for a large postoperative inguinal hernia that is recurrent and is not well supported under ordinary conditions and is not readily reducible, when considered inoperable.  Furthermore, a note directs that a rater should add 10 percent for bilateral involvement, providing the second hernia is compensable.  See 38 C.F.R. § 4.114.

In support of the Veteran's claim is a VA examination report dated in December 2004.  He reported that he first noticed problems in May 2004 when he had abdominal pain with cramping in the right inguinal area.  Laparoscopic examination revealed an inguinal hernia, which was repaired with application of a mesh wire.  Following the surgery, the Veteran noticed increased pain in the right inguinal area, mostly with activity.  He described a constant moderate pain that worsened with flare-ups after lifting heavy objects.  The pain lasted an entire day or more and was relieved with rest and analgesics.  This condition limited the Veteran's daily activities and affected his employment as a plumbing department manager because it limited his ability to do heavy lifting.  The Veteran was not currently receiving treatment for his hernia at this time.  

On examination, the abdomen was mildly protuberant with no organomegaly.  There was no rebound and no abnormalities.  There were three surgical scars that were small with one at the level of the umbilical area, the second in the middle part of the lower abdomen, and the third above the pubic symphysis.  There was no pain on deep palpation and no evidence of inguinal hernias at this time.  The examiner's clinical impression was residuals of right inguinal hernia surgical repair manifested by occasional pain to the surgical area with no evidence of recurrences.  

In 2008, the Board remanded this case to arrange for the Veteran to undergo a VA examination, which was accomplished in February 2009.  Examination of the genitalia was normal.  There was some mild weakness in the inguinal area on the right side particularly with dilation of the external inguinal ring, but a definite hernia sac was not palpable.  There was also mild tenderness in this area, but no other findings were identifiable on examination.  The examiner noted that it was possible the Veteran may have had a very small recurrent inguinal hernia that was only palpable intermittently.  He concluded there was only a suggestion of recurrent inguinal hernia and a firm diagnosis could not be made or excluded.  

Then, in April 2009, the Veteran underwent an open repair of recurrent right inguinal hernia with mesh.  His surgeon diagnosed him with recurrent right inguinal hernia after laparoscopic repair.  

After reviewing the evidence of record, the Board finds that the Veteran's right inguinal hernia residuals warrant a 10 percent disability rating.  As mentioned previously, he had his hernia repaired in 2004, and a VA examiner found it was possible that he had a very small recurrent inguinal hernia in 2009.  Then, the Veteran had his hernia repaired again in April 2009, and his surgeon diagnosed him with a recurrent hernia.  Therefore, the Board finds that the Veteran has postoperative recurrent hernia and is entitled to a 10 percent disability rating for the entire appeal period.  However, in the absence of evidence showing that the inguinal hernia is not well supported by truss or not readily reducible, the Board is unable to identify a basis to grant a higher disability evaluation.  

With regard to the postoperative hernia scars, the clinical evidence does not show that they are tender, painful, unstable or otherwise symptomatic such that a separate compensable rating would be warranted under 38 C.F.R. § 4118, Diagnostic Codes 7803, 7804, or 7805 (2010).  

The Board has also reviewed the claim mindful of the guidance of Fenderson, supra.  The current level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for any portion of the time period under consideration, and there is no basis for the assignment of a staged rating.  

Therefore, a preponderance of the evidence weighs in favor of a 10 percent disability evaluation for the Veteran's service-connected residuals of a right inguinal hernia.  To that extent, the Veteran's appeal is granted.  As for entitlement to a disability evaluation higher than 10 percent, the preponderance of the evidence is against such a rating and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, there is no indication that the schedular criteria are inadequate to evaluate the Veteran's service-connected right inguinal hernia residuals.  The evidence does not establish that the disability causes marked interference with employment (i.e., beyond that contemplated in the assigned evaluations).  Moreover, it does not establish that the Veteran's service-connected disability necessitates frequent periods of hospitalization.  In light of the foregoing, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  The October 14, 2009, Board decision addressing the issue of entitlement to an initial compensable evaluation for a right inguinal hernia is vacated.

2.  An initial 10 percent evaluation for residuals of right inguinal hernia is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


